NOTICE OF ALLOWANCE 
Examiner acknowledges receipt of the reply 9/9/2021 and the supplemental reply filed 9/13/2021, in response to the non-final office action mailed 6/9/2021.
Claims 1-3 and 5-12 are pending.  Claims 4, 13, and 14 have been canceled.
Claims 1-3 and 5-12 are being allowed on the merits in this office action.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 9/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/528,326 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.

Specification- withdrawn
The objection to the specification is withdrawn in view of the amendment filed 9/13/2021. 
Claim Objections- withdrawn
The objection of claims 1 and 3 are objected is withdrawn in view the amendment filed 9/13/2021.

Claim Rejections - 35 USC § 112- withdrawn
The rejection of claims 1-12 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of the amendment filed 9/13/2021. 
The rejection of claims 1-3 and 10-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn in view of the amendment filed 9/13/2021. 

Claim Rejections - 35 USC § 102- withdrawn
The rejection of claims 1-12 under 35 U.S.C. 102(a)(1) as being anticipated by Nymox  (BioSpace, (January 2018) Retrieved from dialog.proquest.com/professional/docview/1990801632?accountid=131444), is withdrawn in view of the amendment filed 9/13/2021. 

Double Patenting- withdrawn
The rejection of claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2 and 4-10 of copending Application No. 16/528,326 (hereinafter “the ‘326 application”), is withdrawn in view of the terminal disclaimer filed 9/13/2021. 
The terminal disclaimer filed on 9/13/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of Application No. 16/528,326 has been reviewed and is accepted.  The terminal disclaimer has been recorded.  See PAIR.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Patrick Doody on 9/14/2021.
The claims have been amended as follows: 

1. (Currently Amended) A method of reducing multifocal prostate cancer incidence, reducing multifocal prostate cancer grade, and reducing multifocal prostate cancer progression in a mammal having a unifocal prostate cancer tumor comprising:
administering to the unifocal prostate cancer a composition comprising a therapeutically effective amount of fexapotide triflutate (FT); and
wherein administering FT to only the low grade unifocal prostate cancer tumor reduces multifocal prostate cancer incidence, reduces multifocal prostate cancer grade, and reduces multifocal prostate cancer progression in the entire prostate.

Claims 2, 3, and 5-12 are allowed as set forth in the amendment filed 9/13/2021.




Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: a method of reducing multifocal prostate cancer incidence, reducing multifocal prostate cancer grade, and reducing multifocal prostate cancer progression in a mammal having a unifocal prostate cancer tumor comprising administering to the unifocal prostate cancer a composition comprising a therapeutically effective amount of fexapotide triflutate (FT); and wherein administering FT to only the low grade unifocal prostate cancer tumor reduces multifocal prostate cancer incidence, reduces multifocal prostate cancer grade, and reduces multifocal prostate cancer progression in the entire prostate is free the prior art.
The closest art to the instant claims is Nymox (BioSpace, (January 2018) Retrieved from dialog.proquest.com/professional/docview/1990801632?accountid=131444 - previously cited).
Nymox teaches a method comprising identifying a subject having a low grade unifocal prostate cancer, Nymox teaches biopsy was used to confirm diagnosis of T1c prostate cancer, which is the most common type of low grade localized prostate cancer (See page 1). Nymox teaches that the subjects had initial Gleason grade of 3+3 or lower (See pages 2). Nymox teaches administering fexapotide triflutate to the subjects (See page 1). Nymox teaches that treatment with FT resulted in 73% less surgery or radiotherapy associated with Gleason grade progression after 78 months (See page 1). Nymox teaches that treatment with FT resulted in an 81% reduction in progression to Gleason primary grade 4 or higher after 78 months (See page 1).
unifocal prostate cancer.  The reference does not teach or suggest direct injection of fexapotide triflutate into the unifocal prostate cancer tumor. Thus, Nymox does not explicitly or implicitly teach the same patient population or method of administration as required by the instant claims.
Accordingly, the instant claims are free the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 1-3 and 5-12 are allowed.  Claim 1 is allowed as set forth the above examiner’s amendment. Claims 2, 3, and 5-12 are allowed as set forth in the amendment filed 9/13/2021. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINA M HELLMAN whose telephone number is (571)272-2836.  The examiner can normally be reached on M-F 9:00 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAMES ALSTRUM-ACEVEDO can be reached on 571-272-5548.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KRISTINA M HELLMAN/           Examiner, Art Unit 1654                                                                                                                                                                                             
/JULIE HA/           Primary Examiner, Art Unit 1654